Citation Nr: 1617932	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to July 12, 2011.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from July 12, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington on behalf of the RO in Los Angeles, California.  This case was previously before the Board in January 2013.

In September 2012, the Veteran and his spouse testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The Board notes that a June 2013 rating action awarded the Veteran service connection for right lower extremity radiculopathy and assigned a rating of 20 percent, effective March 27, 2013.  The record does not reveal that the Veteran has expressed dissatisfaction with the June 2013 rating decision or otherwise suggested he desires appellate review of the assigned rating in connection with the lower back issue before the Board.  Accordingly, the right leg radiculopathy evaluation will not be addressed by the Board.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that a January 2016 rating action denied the Veteran's claim of entitlement to TDIU, and the record does not reveal that the Veteran has expressed disagreement with the January 2016 RO decision.

The claim of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from July 12, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to July 12, 2011 the Veteran's low back disability was manifested by painful motion with some functional impairment comparable to forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for degenerative disc disease of the lumbar spine from February 27, 2008 through July 11, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to July 12, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA applies in the instant case.

Duty to Notify

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in April 2007 and February 2009, the Veteran was informed of the evidence and information necessary to substantiate the increased rating claims.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that the service-connected disability has on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In April 2007 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's low back disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

During the September 2012 Board hearing, to assist the Veteran, the undersigned asked questions to determine if there was any evidence outstanding pertinent to the claim.  The undersigned also asked questions to determine the type of treatment the Veteran was receiving for his lower back disability.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its January 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, private treatment records have been obtained and in March 2013 the Veteran underwent a VA examination.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

A July 1972 rating decision granted the Veteran service connection for chronic low back strain and assigned a noncompensable evaluation.  The July 2007 rating decision on appeal increased the rating for low back disability (characterized as degenerative disc disease of the lumbar spine) to 10 percent, effective February 28, 2007, the date of receipt of the Veteran's increased rating claim.  An October 2011 RO decision recharacterized the Veteran's low back disability as lumbar strain with limited motion and positive straight leg raising, and assigned an increased disability rating of 20 percent, effective July 12, 2011.

At the September 2012 Board hearing the Veteran stated that he had not undergone any back surgical treatment but had done physical therapy in the past.  He currently took Ibuprofen and a muscle relaxant.  The Veteran would experience muscle spasms on a daily basis in the lower back.  The Veteran indicated that he had a sedentary job and would get up and walk around if he felt his back was tightening up.  He stated that when he hunched over and leaned forward he would feel more comfortable.  The Veteran stated that his back problems caused him to sporadically miss work.  He stated that his back injury had an impact on his twisting, bending, and stooping, and he had to be careful whenever he would turn his back.  The Veteran reported trouble with standing in place.  The Veteran's wife noted that the Veteran's back could go out at any time, including when driving, washing dishes, or just standing.  His pain had become more frequent over the years, as had the spasms.

Evidence for this time period (prior to July 12, 2011), in addition to the Veteran's Board hearing testimony and statements, includes private treatment records as well as an April 2007 VA examination.  The Board has reviewed the competent evidence and finds support for assignment of the next-higher 20 percent evaluation under the general rating formula for diseases and injuries of the spine prior to July 12, 2011.  In particular, the Veteran's private chiropractic treatment records tend to reveal forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  For instance, a June 2008 record noted that lumbar spine flexion was limited to 45 degrees.  Based on these records and the Veteran's credible Board hearing testimony, the Board finds that a rating of 20 percent for low back disability from February 28, 2007 through July 11, 2011 is warranted.

The Board must now determine whether the Veteran is entitled to a rating in excess of 20 percent prior to July 12, 2011.

The Board observes that the evidence during the period in question (in particular, the Veteran's private chiropractic treatment records) does show that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees, thus, not meeting the criteria for a rating in excess of 20 percent under the diagnostic criteria pertinent to spinal disabilities.

The Board has considered additional limitation of function due to factors such as low back pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The April 2007 VA examiner, while noting that pain in the Veteran's lumbar spine flexion began with flexion and extension at 80 degrees and 20 degrees, respectively, also noted that there was no additional functional loss or impairment due to fatigue, weakness, or incoordination on repetitive motion testing.  Such findings do not indicate a disability picture comparable to having low back flexion limited to 30 degrees or less as is necessary in order to achieve a higher evaluation under Diagnostic Code 5237.

While the Veteran's range of motion was clearly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted by the RO.  As the medical evidence does not show such impairment as lower extremity radiculopathy during this period, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.  In this regard, the Board observes that the April 2007 VA examiner indicated that motor and sensory examination of the lower extremities was normal.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is considered competent to give evidence about what he observes or experiences concerning his low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences.  In fact, in reaching this decision, the Board has not disputed the Veteran's reports of his low back pain.  However, competent evidence concerning the nature and extent of the Veteran's low back has also been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's low back disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted in this case.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that the Veteran's low back disability and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The low back disability has been rated under the applicable Diagnostic Codes that have specifically contemplated the impairment caused by the service-connected low back disability.  In addition, the Veteran's symptoms such as limitation of motion are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit an even more favorable determination.


ORDER

A rating of 20 percent for degenerative disc disease of the lumbar spine from February 27, 2008 through July 11, 2011 is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine from February 27, 2008 through July 11, 2011 is denied.


REMAND

As for the issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from July 12, 2011, the Board notes the Veteran's claims file contains pertinent medical evidence (including VA physical therapy notes dated in 2014) that has not been addressed in a supplemental statement of the case subsequent to the AOJ's last adjudication in June 2013.  As such, the Board finds that the case should be remanded to the AOJ for review and reconsideration.

Accordingly, the case is REMANDED for the following action:

1.  RO/AMC should request all VA medical records (not already of record) dated subsequent to December 28, 2015, and associate them with the claims file.

2.  While a March 2016 deferred rating appears to indicate that the Veteran is in the process of being scheduled for a VA spine examination, if no such current examination is of record, the Veteran should be afforded a VA examination to determine the current severity of his service-connected low back disability.

3.  The RO/AMC should then, based on all the evidence of record, readjudicate the issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from July 12, 2011.  If the benefit sought is not granted in full, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


